                                            Case 3:20-cv-03244-SI Document 21 Filed 02/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSEPH ANTHONY GEORGE,                             Case No. 20-cv-03244-SI
                                   8                    Plaintiff,
                                                                                            ORDER DENYING REQUEST FOR
                                   9             v.                                         EXTENSION OF TIME TO FILE A
                                                                                            NOTICE OF APPEAL
                                  10     RALPH DIAZ, et al.,
                                                                                            Re: Dkt. No. 20
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff filed a “notice of intent to file a notice of appeal and motion for extension of time

                                  14   to file a notice of appeal” of the order denying the motion for reconsideration as well as earlier

                                  15   orders in this action. Docket No. 20. Plaintiff’s request for an extension of the deadline to file a

                                  16   notice of appeal is DENIED. Docket No. 20. Plaintiff did not show “excusable neglect or good

                                  17   cause” for missing the deadline to file a notice of appeal from the December 4, 2020, order denying

                                  18   the motion for reconsideration. See Fed. R. App. P. 4(a)(5)(A). Plaintiff also did not show that he

                                  19   did not receive timely notice of the entry of the order of dismissal and judgment on August 24, 2020,

                                  20   or any other earlier order such that the court could reopen the time to file an appeal from any of

                                  21   those orders or the judgment. See Fed. R. App. P. 4(6)(A).

                                  22          IT IS SO ORDERED.

                                  23   Dated: February 5, 2021

                                  24                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  25                                                   United States District Judge
                                  26
                                  27

                                  28
